 

DJSP ENTERPRISES, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

 

THIS RESTRICTED SHARE AWARD AGREEMENT (the “Award Agreement”) is made effective
as of February 1, 2013 (the “Grant Date”), between DJSP Enterprises, Inc., a
British Virgin Islands company limited by shares (hereinafter called the
“Corporation”), and ________________________, hereinafter referred to as the
“Grantee.” Capitalized terms not otherwise defined herein shall have the same
meanings as in the DJSP Enterprises, Inc. 2009 Equity Incentive Plan (the terms
of which are hereby incorporated by reference and made a part of this Award
Agreement) (the “Plan”).

 

1.          Grant of the Restricted Stock. Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Award
Agreement, the Corporation hereby grants to the Grantee One Hundred Thousand
(100,000) Common Shares (hereinafter called the “Restricted Shares”). The
Restricted Shares shall vest and become nonforfeitable in accordance with
Section 2 hereof.

 

2.          Restriction Period. The Common Shares subject to this Award
Agreement are restricted from transfer until the restrictions lapse. Subject to
the Grantee’s termination of services as a member of the Board of Directors of
the Corporation, as described in Section 3, below, the Common Shares subject to
this Award Agreement shall vest according to the following schedule: fifty
thousand (50,000) of the Restricted Shares shall vest, and the restrictions
thereon shall lapse, on the Grant Date; an additional twenty-five thousand
(25,000) of the Restricted Shares shall vest, and the restrictions thereon shall
lapse, on the first anniversary of the Grant Date; and the remaining twenty-five
thousand (25,000) Restricted Shares shall vest, and the restrictions thereon
shall lapse, on the second anniversary of the Grant Date. Upon the lapse of the
restrictions, the associated Common Shares shall become freely transferable if
the Grantee’s services, as a member of the Board of Directors of the
Corporation, has not been terminated on or prior to such date. Notwithstanding
the provisions of this subsection, in the event of a Change in Control or the
dissolution or liquidation of the Corporation, the Common Shares subject to this
Award Agreement shall become 100% vested and nonforfeitable and all restrictions
shall lapse. Until the lapse of the restrictions in this Section 2, any
certificate evidencing the Common Shares subject to this Award Agreement, shall
carry a restrictive legend that prohibits any transfer including the assignment,
hypothecation or pledge of the Common Shares subject to this Award Agreement,
prior to the lapse of the Restriction Period.

 

3.          Termination. If the Grantee’s services, as a member of the Board of
Directors of the Corporation, are terminated for any reason, the Grantee’s right
to the Common Shares subject to this Award Agreement that are still subject to
the Restriction Period automatically shall terminate and be forfeited by the
Grantee. The Committee retains the right to accelerate or waive restrictions on
Common Shares covered by this Award Agreement.

 

4.          Rights as a Stockholder. Except for potential forfeitability of the
Restricted Shares prior to the lapse of restrictions set forth in Section 3
above, the Grantee shall have all the voting rights and entitlement to dividends
and other distributions paid with respect to Common Shares subject to this Award
Agreement commencing on the date on which the share certificate is issued (or
book entry representing such shares has been made and such shares have been
deposited with the appropriate book-entry custodian) evidencing the Restricted
Shares under this Award Agreement.

 

 

 

 

5.          Legend on Certificates. The Restricted Shares shall contain a legend
stating that they are subject to transfer restrictions and other restrictions as
the Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Restricted Shares are listed, any applicable
federal or state laws and the Corporation’s Memorandum and Articles of
Association, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

6.          Transferability. The Restricted Share may not, at any time prior to
becoming vested pursuant to Section 2 or thereafter, be transferred, sold,
assigned, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition complies with the
provisions of this Award Agreement.

 

7.          Securities Laws. The Corporation may require the Grantee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Award Agreement. Anything to the contrary herein
notwithstanding, the granting of the Restricted Shares hereunder shall be
subject to such compliance with federal and state laws, rules and regulations
applying to the authorization, issuance or sale of securities, and applicable
stock exchange requirements, as the Corporation deems necessary or advisable.

 

8.          No Guarantee of Employment. Nothing contained in this Award
Agreement or in the Plan, nor any action taken by the Corporation or the
Committee, shall confer upon the Grantee any right with respect to continuation
of Grantee’s employment or other service to the Corporation or any Subsidiary,
nor interfere in any way with the right of the Corporation or any Subsidiary to
terminate Grantee’s employment or other service at any time, and if Grantee is
an employee, the Grantee’s employment is and shall remain employment at will,
except as otherwise specifically provided by law or in an employment agreement
between the Grantee and the Corporation.

 

9.          Adjustments. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), share split, reverse share split, spin-off or similar
transaction or other change in corporate structure affecting the Common Shares
or the value thereof, the rights of the Grantee shall be adjusted as provided in
Section 10.1 of the Plan.

 

10.        Payment of Taxes. The Grantee authorizes the Corporation to withhold
from Grantee’s compensation to satisfy any income and employment tax withholding
obligations in connection with this Award Agreement. In the alternative, the
Grantee agrees to transfer sufficient cash to the Corporation to satisfy any
income and employment withholding taxes. In connection with the foregoing, the
Grantee may, at his or her option, elect to recognize the fair value of the
Restricted Shares upon the Grant Date pursuant to Section 83 of the Internal
Revenue Code of 1986, as amended. The Grantee is hereby advised to seek his own
tax counsel regarding the taxation of the grant of Restricted Shares made
hereunder.

 

2

 

 

11.        Limitation on Obligations. The Corporation’s obligation with respect
to the Restricted Share granted hereunder is limited solely to the delivery to
the Grantee of Common Shares on the date when such shares are due to be
delivered hereunder, and in no way shall the Corporation become obligated to pay
cash in respect of such obligation. This Award Agreement shall not be secured by
any specific assets of the Corporation or any of its Subsidiaries, nor shall any
assets of the Corporation or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Corporation’s obligations
under this Award Agreement. In addition, the Corporation shall not be liable to
the Grantee for damages relating to any delays in issuing the share certificates
to the Grantee (or Grantee’s designated entities), any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

 

12.        Notices. Any notices to be given to the Corporation under the terms
of this Award Agreement shall be addressed to the Corporation in care of its
President, and any notices to the Grantee shall be addressed to the Grantee at
the address stated in the Corporation’s records.

 

13.        Governing Law. Except to the extent governed by applicable United
States federal law, or British Virgin Islands law, the validity, interpretation,
construction and performance of this Award Agreement, shall be governed by the
laws of the State of Florida without regard to its conflicts of law rules.

 

14.        Award Agreement Subject to Plan. The Award Agreement shall be subject
to all terms and provisions of the Plan, to the extent applicable to the
Restricted Shares. In the event of any conflict between this Award Agreement and
the Plan, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.

 

15.        Personal Data. By entering into this Award Agreement, the Grantee
consents to the disclosure, transfer and/or processing of any relevant personal
data in relation to the administration of the Plan by the Corporation or any
third party authorized by the Corporation to administer the Plan on its behalf,
and in particular such processing as is necessary in relation to the Grantee
holding the Restricted Shares. The relevant personal data that will be processed
includes but is not limited to name, employee number, hire date, job title and
location.

 

16.        Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

17.        Complete Agreement. This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

 

18.        Modifications. The terms of this Award Agreement cannot be modified
except in writing and signed by each of the parties hereto.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Grant Date.

 

  DJSP ENTERPRISES, INC.       By:         Name:       Title:       GRANTEE    
   

 



4

